Exhibit 10.5

AMERICAN EAGLE OUTFITTERS, INC.

1999 STOCK INCENTIVE PLAN,

as adopted March 17, 1999 and amended March 27, 2001

 

1. Background, Purpose and Duration

1.1 Effective Date. The Plan is effective as of March 17, 1999, subject to
ratification by an affirmative vote of the holders of a majority of the Shares
which are present in person or by proxy and entitled to vote at the 1999 Annual
Meeting of Stockholders. Awards may be granted prior to the receipt of such
vote, but such grants shall be null and void if such vote is not in fact
received.

1.2 Purpose of the Plan. The Plan is intended to further the growth and
profitability of the Company by providing increased incentive to and encourage
Share ownership on the part of (1) employees of the Company and its Affiliates,
(2) consultants who provide significant services to the Company and its
Affiliates, and (3) directors of the Company who are not employees of the
Company. All management and key Employees, Consultants and Directors of the
Company are eligible to receive Awards under the Plan.

 

2. Definitions

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1 “1934 Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the 1934 Act or regulation thereunder shall include
such section or regulation, any valid regulation promulgated under such section,
and any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.2 “Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.3 “Affiliated SAR” means a SAR that is granted in connection with a related
Option, and which automatically will be deemed to be exercised at the same time
that the related Option is exercised. The deemed exercise of an Affiliated SAR
shall not necessitate a reduction in the number of Shares subject to the related
Option.

2.4 “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock,
Performance Units, or Performance Shares.

2.5 “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.

2.6 “Board” means the Board of Directors of the Company.

2.7 “Change of Control” will be deemed to have occurred if and when (i) a
person, partnership, corporation, trust or other entity (“Person”) acquires or
combines with the Company, or 50 percent or more of its assets or earning power,
in one or more transactions, and after such acquisition or combination, less
than a majority of the outstanding voting shares of the Person surviving such
transaction (or the ultimate parent of the surviving Person) are owned by the
owners of the voting shares of the Company outstanding immediately prior to such
acquisition or combination; or (ii) during any period of two consecutive years
during the term of this Plan, individuals who at the beginning of such period
are members of the Board (“Original Board Members”) cease for any reason to
constitute at least a majority of the Board, unless the election of each Board
member who was not an Original Board Member has been



--------------------------------------------------------------------------------

approved in advance by Board members representing at least two-thirds of the
Board members then in office who were Original Board Members or elected by them.

2.8 “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.9 “Committee” means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan.

2.10 “Company” means American Eagle Outfitters, Inc., a Delaware corporation,
its Subsidiaries and any successors.

2.11 “Consultant” means any consultant, independent contractor, or other person
who provides significant services to the Company or its Affiliates, but who is
neither an Employee nor a Director.

2.12 “Covered Officers” means those Participants who the Committee designates,
for each Performance Period, in order to maintain qualified performance-based
compensation within the meaning of Section 162(m).

2.13 “Director” means any individual who is a member of the Board.

2.14 “Disability” means a permanent and total disability within the meaning of
Code section 22(e)(3), provided that in the case of Awards other than Incentive
Stock Options, the Committee in its discretion may determine whether a permanent
and total disability exists in accordance with uniform and non-discriminatory
standards adopted by the Committee from time to time.

2.15 “Employee” means any management or key employee of the Company or of an
Affiliate, whether such employee is so employed at the time the Plan is adopted
or becomes so employed subsequent to the adoption of the Plan.

2.16 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

2.17 “Extraordinary Events” shall mean (i) asset write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs,
(v) capital gains and losses, (vi) special charges in connection with the
mergers and acquisitions, and (vii) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial condition and results of operation
appearing or incorporated by reference in the Company’s Annual Report on Form
10-K filed with the Securities and Exchange Commission for the applicable year.

2.18 “Fair Market Value” means (i) the average of the high and low sales price
per share reported on the NASDAQ National Market, if the shares are so traded,
or (ii) if the Shares are listed on a securities exchange, the average of the
high and low sales price per share reported on such exchange, in each case on
the Grant Date, or if there be no reported sale on that date, the next preceding
date on which the Shares were traded. In all other cases, the fair market value
will be determined in accordance with procedures established in good faith by
the Committee and with respect to Incentive Stock Options, conforming to
regulations issued by the Internal Revenue Service regarding incentive stock
options the fair market value of a Share on a particular date, as determined by
the Committee in good faith.

2.19 “Fiscal Year” means the fiscal year of the Company.



--------------------------------------------------------------------------------

2.20 “Freestanding SAR” means a SAR that is granted independently of any Option.

2.21 “Grant Date” means, with respect to an Award, the date that the Award was
granted.

2.22 “Incentive Stock Option” means an Option to purchase Shares which is
designated as an Incentive Stock Option and is intended to meet the requirements
of section 422 of the Code.

2.23 “Nonemployee Director” means a Director who is not an employee of the
Company.

2.24 “Nonqualified Stock Option” means an option to purchase Shares which is not
intended to be an Incentive Stock Option.

2.25 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.26 “Participant” means an Employee, Consultant, or Nonemployee Director who
has an outstanding Award.

2.27 “Performance Goal” shall mean any one or more of the following performance
criteria:

(a) Income (loss) per common share from continuing operations as disclosed in
the Company’s annual report to stockholders for a particular Fiscal Year; or

(b) Income (loss) per common share from income as disclosed in the Company’s
annual report to stockholders for a particular Fiscal Year; or

(c) Income (loss) per common share or income (loss) per common share from
continuing operations excluding (i) extraordinary charge(s); and/or (ii) any
accruals for restructuring programs, merger integration costs, or merger
transaction costs; and/or (iii) other unusual or infrequent items (whether gains
or losses) as defined by generally accepted accounting principles (GAAP) which
are disclosed as a separate component of income or loss on the face of the
income statement or as may be disclosed in the notes to the financial statements
(hereinafter “EPS”); or

(d) Ratio of (i) operating profit, or other objective and specific income (loss)
category results to (ii) average common shares outstanding (adjustments to
(i) in this paragraph may be made at the time of the goal/target establishment
by the Committee in its discretion); or

(e) Any of items (a), (b), (c) or (d) on a diluted basis as described in
Statement of Financial Accounting Standards No. 128 including official
interpretations or amendments thereof which may be issued from time to time as
long as such interpretations or amendments are utilized on the face of the
income statement or in the notes to the financial statements disclosed in the
Company’s annual report to stockholders; or

(f) Common Stock price; or

(g) Total stockholder return expressed on a dollar or percentage basis as is
customarily disclosed in the proxy statement accompanying the notice of annual
meetings of stockholders; or

(h) Income (loss) (i) from continuing operations before extraordinary charge(s),
or (ii) before extraordinary charge (s), or (iii) net, as the case may be,
adjusted to remove the effect of any accruals for restructuring programs or
other unusual or infrequent items as defined by generally accepted accounting
principles (GAAP) disclosed as a separate component of income on the face of the
income statement or in the notes to the financial statements; or

(i) Net income; or

(j) Income (loss) before income taxes; or

(k) Percentage increase in comparable store sales as disclosed in the Company’s
annual report; or

(l) Any of items (a) through (k) above with respect to any Subsidiary,
Affiliate, division, business unit or business group of the Company whether or
not such information is included in the Company’s annual report to stockholders,
proxy statement or notice of annual meeting of stockholders; or

(m) Any of items (a) through (m) above with respect to a Performance Period
whether or not such information is included in the Company’s annual report to
stockholders, proxy statement or notice of annual meetings of stockholders; or

(n) Total Stockholder Return Ranking Position meaning the relative placement of
the Company’s Total Stockholder Return compared to those publicly held companies
in the company’s peer



--------------------------------------------------------------------------------

group as established by the Committee prior to the beginning of a vesting period
or such later date as permitted under the Code. The peer group shall be
comprised of not less than six (6) companies, including the Company; or

(o) Any other objective criteria established by the Committee and approved by
the stockholders of the Company prior to payment of any Award based on the
criteria.

With respect to items (a), (b), (c) and (d) above, other terminology may be used
for “income (loss) per common share” (such as “Basic EPS”, “earnings per common
share”, “diluted EPS”, or “earnings per common share-assuming dilution”) as
contemplated by Statement of Financial Accounting Standards No. 128.

2.28 “Performance Period” means the Fiscal Year except in the following cases:
(1) the Employee’s service period within a Fiscal Year in the case of a new hire
or promoted Employee; or (2) a period of service determined at the discretion of
the Committee prior to the expiration of more than 25% of the period.

2.29 “Performance Share” means a Performance Share granted to a Participant
pursuant to Section 8.

2.30 “Performance Unit” means a Performance Unit granted to a Participant
pursuant to Section 8.

2.31 “Period of Restriction” means the period during which shares of Restricted
Stock are subject to forfeiture and/or restrictions on transferability.

2.32 “Plan” means the American Eagle Outfitters, Inc. 1999 Stock Incentive Plan,
as set forth in this instrument and as hereafter amended from time to time.

2.33 “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.

2.34 “Retirement” means, in the case of an Employee, a Termination of Service by
reason of the Employee’s retirement at or after his or her having achieved a
combination of years of age and years of employment by the Company or any
Affiliate which equal or exceed 70 years. With respect to a Consultant, no
Termination of Service shall be deemed to be on account of “Retirement.” With
respect to a Nonemployee Director, “Retirement” means termination of service on
the Board with the consent of the remaining Directors.

2.35 “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as amended,
and any future regulation amending, supplementing or superseding such
regulation.

2.36 “Section 16 Person” means a person who, with respect to the Shares, is
subject to section 16 of the 1934 Act.

2.37 “Shares” means the shares of the Company’s common stock, $.01 par value.

2.38 “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 6 is designated as a
SAR.

2.39 “Subsidiary” means any entity in an unbroken chain of entities beginning
with the Company if each of the entities other than the last entity in the chain
then owns fifty percent (50%) or more of the total combined voting power in one
of the other entities in the chain.

2.40 “Tandem SAR” means a SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR shall be canceled to the same extent).



--------------------------------------------------------------------------------

2.41 “Termination of Service” means (a) in the case of an Employee, a cessation
of the employee-employer relationship between an Employee and the Company or an
Affiliate for any reason, including, but not by way of limitation, a termination
by resignation, discharge, death, Disability, Retirement, or the disaffiliation
of an Affiliate, but excluding any such termination where there is a
simultaneous reemployment by the Company or an Affiliate; (b) in the case of a
Consultant, a cessation of the service relationship between a Consultant and the
Company or an Affiliate for any reason, including, but not by way of limitation,
a termination by resignation, discharge, death, Disability, or the
disaffiliation of an Affiliate, but excluding any such termination where there
is a simultaneous re-engagement of the consultant by the Company or an
Affiliate; and (c) in the case of a Nonemployee Director, a cessation of the
Nonemployee Director’s service on the Board for any reason.

 

3. Administration

3.1 The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors. The members of the
Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Board. The Committee shall be comprised solely of Directors who
both are (a) “non-employee directors” under Rule 16b-3, and (b) “outside
directors” under section 162(m) of the Code.

3.2 Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees and Consultants shall be granted Awards,
(b) prescribe the terms and conditions of the Awards (other than the Options
granted to Nonemployee Directors pursuant to Section 9), (c) interpret the Plan
and the Awards, (d) adopt such procedures and subplans as are necessary or
appropriate to permit participation in the Plan by Employees, Consultants and
Directors who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.

3.3 Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under the Plan to one or more directors or officers of the
Company; provided, however, that the Committee may not delegate its authority
and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize the Plan’s qualification under Section 162(m) of the Code or Rule
16b-3.

3.4 Nonemployee Directors. Notwithstanding any contrary provision of this
Section 3, the Board shall administer Section 9 of the Plan, and the Committee
shall exercise no discretion with respect to Section 9. In the Board’s
administration of Section 9 and the Options and any Shares granted to
Nonemployee Directors, the Board shall have all of the authority and discretion
otherwise granted to the Committee with respect to the administration of the
Plan.

3.5 Decisions Binding. All determinations and decisions made by the Committee,
the Board, and any delegate of the Committee pursuant to the provisions of the
Plan shall be final, conclusive, and binding on all persons, and shall be given
the maximum deference permitted by law.

 

4. Shares Subject to the Plan

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan shall not exceed
Eleven Million (11,000,000). Shares granted under the Plan may be either
authorized but unissued Shares or treasury Shares.

4.2 Lapsed Awards. If an Award terminates, expires, or lapses for any reason,
any Shares subject to such Award again shall be available to be the subject of
an Award.



--------------------------------------------------------------------------------

4.3 Adjustments in Awards and Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, the Committee shall adjust the
number and class of Shares which may be delivered under the Plan, the number,
class, and price of Shares subject to outstanding Awards, and the numerical
limit of Section 10.5 in such manner as the Committee (in its sole discretion)
shall determine to be appropriate to prevent the dilution or diminution of such
Awards. In the case of Options granted to Nonemployee Directors pursuant to
Section 9, no adjustments by stock dividends or split up will be made to the
number of Shares in original grants (i.e., 3,750 per quarter), but the foregoing
adjustments to outstanding Options may be made by the Board in its sole
discretion to prevent the dilution or diminution of such Awards. Notwithstanding
the preceding, the number of Shares subject to any Award always shall be a whole
number.

4.4 Acceleration on Change of Control. If a Change of Control occurs, all
outstanding Options granted under the Plan will become immediately exercisable
to the extent of 100% of the Shares subject thereto notwithstanding any contrary
exercise or vesting periods specified in this Plan or in any applicable Award
Agreement.

 

5. Stock Options

5.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Employees and Consultants at any time and from time to time as
determined by the Committee in its sole discretion. The Committee, in its sole
discretion, shall determine the number of Shares subject to each Option. The
Committee may grant Incentive Stock Options, Nonqualified Stock Options, or a
combination thereof.

5.2 Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to exercise of the
Option, and such other terms and conditions as the Committee, in its discretion,
shall determine. The Award Agreement shall specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option. In the
Award Agreement with respect to each Option, the Participant, in consideration
of the granting of the Option, shall agree to remain in the employ or service of
the Company or an Affiliate for a period of at least one year from the Grant
Date (but subject to Section 11.2).

5.3 Exercise Price. Subject to the provisions of this Section 5.3, the Exercise
Price for each Option shall be determined by the Committee in its sole
discretion.

5.3.1 Nonqualified Stock Options. In the case of a Nonqualified Stock Option,
the Exercise Price shall be not less than twenty-five percent (25%) of the Fair
Market Value of a Share on the Grant Date.

5.3.2 Incentive Stock Options. In the case of an Incentive Stock Option, the
Exercise Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date; provided, however, that if on the
Grant Date, the Employee (together with persons whose stock ownership is
attributed to the Employee pursuant to section 424(d) of the Code) owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries, the Exercise Price shall be not
less than one hundred and ten percent (110%) of the Fair Market Value of a Share
on the Grant Date.

5.3.3 Substitute Options. Notwithstanding the provisions of Sections 5.3.1 and
5.3.2, in the event that the Company or an Affiliate consummates a transaction
described in section 424(a) of the Code (e.g., the acquisition of property or
stock from an unrelated corporation), persons who become Employees or
Consultants on account of such transaction may be granted Options in
substitution for options granted by their former employer. If such substitute
Options are granted, the Committee, in its sole discretion and consistent with
section 424(a) of the Code, shall determine the exercise price of such
substitute Options.



--------------------------------------------------------------------------------

5.4 Expiration of Options.

5.4.1 Expiration Dates. Each Option shall terminate no later than the first to
occur of the following events:

(a) The date for termination of the Option set forth in the written Award
Agreement; or

(b) The expiration of ten (10) years from the Grant Date; or

(c) Immediately upon the date and time of the Participant’s Termination of
Service for a reason other than the Participant’s death, Disability or
Retirement, unless the Committee in its sole discretion elects to extend the
exercisability of an Option to not more than three (3) months from Termination
of Service; or

(d) The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of death, Disability or Retirement (except as
provided in Section 5.8.2 regarding Incentive Stock Options).

5.4.2 Committee Discretion. Subject to the limits of Sections 5.4.1, the
Committee, in its sole discretion, (a) shall provide in each Award Agreement
when each Option expires and becomes unexercisable, and (b) may, after an Option
is granted, extend the maximum term of the Option (subject to Section 5.8.4
regarding Incentive Stock Options).

5.5 Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine in its sole discretion. After an Option is
granted, the Committee, in its sole discretion, may accelerate the
exercisability of the Option. However, in no event may any Option granted to a
Section 16 Person be exercisable until at least six (6) months following the
Grant Date.

5.6 Payment. Options shall be exercised by the Participant’s delivery of a
written notice of exercise to the Secretary of the Company (or its designee),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

Upon the exercise of any Option, the Exercise Price shall be payable to the
Company in full in cash or its equivalent. The Committee, in its sole
discretion, also may permit exercise (a) by tendering previously acquired Shares
having an aggregate Fair Market Value at the time of exercise equal to the total
Exercise Price, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan.

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant (or the Participant’s designated broker), Share certificates (which
may be in book entry form) representing such Shares.

5.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option as it
may deem advisable, including, but not limited to, restrictions related to
applicable Federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws.

5.8 Certain Additional Provisions for Incentive Stock Options.

5.8.1 Exercisability. The aggregate Fair Market Value (determined on the Grant
Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Employee during any calendar year (under
all plans of the Company and its Subsidiaries) shall not exceed $100,000.



--------------------------------------------------------------------------------

5.8.2 Termination of Service. No Incentive Stock Option may be exercised more
than three (3) months after the Participant’s Termination of Service for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, and (b) the Award Agreement or the Committee permits
later exercise.

5.8.3 Company and Subsidiaries Only. Incentive Stock Options may be granted only
to persons who are employees of the Company or a Subsidiary on the Grant Date.

5.8.4 Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant date; provided, however, that if the
Option is granted to an Employee who, together with persons whose stock
ownership is attributed to the Employee pursuant to section 424(d) of the Code,
owns stock possessing more than 10% of the total combined voting power of all
classes of the stock of the Company or any of its Subsidiaries, the Option may
not be exercised after the expiration of five (5) years from the Grant Date.

5.9 Grant of Reload Options. The Committee may provide in an Award Agreement
that a Participant who exercises all or part of an Option by payment of the
Exercise Price with already owned Shares, shall be granted an additional option
(a “Reload Option”) for a number of shares of stock equal to the number of
Shares tendered to exercise the previously granted Option plus, if the Committee
so determines, any Shares withheld or delivered in satisfaction of any tax
withholding requirements. As determined by the Committee, each Reload Option
shall: (a) have a Grant Date which is the date as of which the previously
granted Option is exercised, and (b) be exercisable on the same terms and
conditions as the previously granted Option, except that the Exercise Price
shall be determined as of the Grant Date.

 

6. Stock Appreciation Rights

6.1 Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Employees and Consultants at any time and from time to time as shall
be determined by the Committee, in its sole discretion. The Committee may grant
Affiliated SARs, Freestanding SARs, Tandem SARs, or any combination thereof. The
Committee shall have complete discretion to determine the number of SARs granted
to any Participant.

6.1.1 Exercise Price and Other Terms. The Committee, subject to the provisions
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. However, the exercise price of a
Freestanding SAR shall be not less than twenty-five percent (25%) of the Fair
Market Value of a Share on the Grant Date. The exercise price of Tandem or
Affiliated SARs shall equal the Exercise Price of the related Option. In no
event shall a SAR granted to a Section 16 Person become exercisable until at
least six (6) months after the Grant Date (or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3).

6.2 Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
With respect to a Tandem SAR granted in connection with an Incentive Stock
Option: (a) the Tandem SAR shall expire no later than the expiration of the
underlying Incentive Stock Option; (b) the value of the payout with respect to
the Tandem SAR shall be for no more than one hundred percent (100%) of the
difference between the Exercise Price of the underlying Incentive Stock Option
and the Fair Market Value of the Shares subject to the underlying Incentive
Stock Option at the time the Tandem SAR is exercised; and (c) the Tandem SAR
shall be exercisable only when the Fair Market Value of the Shares subject to
the Incentive Stock Option exceeds the Exercise Price of the Incentive Stock
Option.

6.3 Exercise of Freestanding SARs. Freestanding SARs shall be exercisable on
such terms and conditions as the Committee, in its sole discretion, shall
determine. However, no SAR granted to a Section 16 Person shall be exercisable
until at least six (6) months after the Grant Date (or such shorter period as
may be permissible while maintaining compliance with Rule 16b-3).

 



--------------------------------------------------------------------------------

6.4 SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, shall determine.

6.5 Expiration of SARs. A SAR granted under the Plan shall expire upon the date
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement. Notwithstanding the foregoing, the rules of Section 5.4 also shall
apply to SARs.

6.6 Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

(b) The number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, payment for a SAR may be in cash, Shares or
a combination thereof.

 

7. Restricted Stock

7.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Employees and Consultants in such amounts as the Committee, in its sole
discretion, shall determine. The Committee, in its sole discretion, shall
determine the number of Shares to be granted to each Participant.

7.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, any price to be paid for the Shares, and such
other terms and conditions as the Committee, in its sole discretion, shall
determine. Unless the Committee determines otherwise, Shares of Restricted Stock
shall be held by the Company as escrow agent until the restrictions on such
Shares have lapsed.

7.3 Transferability. Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the end of the
applicable Period of Restriction. In no event may the restrictions on Restricted
Stock granted to a Section 16 Person lapse prior to six (6) months following the
Grant Date.

7.4 Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares of Restricted Stock as it may deem advisable or
appropriate, in accordance with this Section 7.4. For example, the Committee may
set restrictions based upon the achievement of specific performance objectives
(Company-wide, divisional, or individual), applicable Federal or state
securities laws, or any other basis determined by the Committee in its
discretion. The Committee, in its discretion, may legend the certificates
representing Restricted Stock to give appropriate notice of the restrictions
applicable to such Shares.

7.5 Removal of Restrictions. Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan shall be released from escrow as soon
as practicable after the last day of the Period of Restriction. The Committee,
in its discretion, may accelerate the time at which any restrictions shall
lapse, and remove any restrictions; provided, however, that the Period of
Restriction on Shares granted to a Section 16 Person may not lapse until at
least six (6) months after the Grant Date. After the restrictions have lapsed,
the Participant shall be entitled to have any legend or legends under
Section 7.4 removed from his or her Share certificate, and the Shares shall be
freely transferable by the Participant.

7.6 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless otherwise provided in the Award Agreement.



--------------------------------------------------------------------------------

7.7 Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid. With respect to Restricted Stock
granted to a Section 16 Person, any dividend or distribution that constitutes a
“derivative security” or an “equity security” under section 16 of the 1934 Act
shall be subject to a Period of Restriction equal to the longer of: (a) the
remaining Period of Restriction on the Shares of Restricted Stock with respect
to which the dividend or distribution is paid; or (b) six (6) months.

7.8 Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

 

8. Performance Units and Performance Shares

8.1 Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Employees and Consultants at any time and from time to time,
as shall be determined by the Committee, in its sole discretion. The Committee
shall have complete discretion in determining the number of Performance Units
and Performance Shares granted to any Participant.

8.2 Initial Value. Each Performance Unit shall have an initial value that is
established by the Committee on or before the Grant Date. Each Performance Share
shall have an initial value equal to the Fair Market Value of a Share on the
Grant Date.

8.3 Performance Objectives and Other Terms. The Committee shall set performance
objectives in its discretion which, depending on the extent to which they are
met, will determine the number or value of Performance Units or Shares that will
be paid out to the Participants. The Committee may set performance objectives
based upon the achievement of Company-wide, divisional, or individual goals, or
any other basis determined by the Committee in its discretion. The time period
during which the performance objectives must be met shall be called the
“Performance Period”. Performance Periods of Awards granted to Section 16
Persons shall exceed six (6) months in length (or such shorter period as may be
permissible while maintaining compliance with Rule 16b-3). Each Award of
Performance Units/Shares shall be evidenced by an Award Agreement that shall
specify the Performance Period, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.

8.4 Earning of Performance Units and Performance Shares. After the applicable
Performance Period has ended, the Participant shall be entitled to receive a
payout of the number of Performance Units or Shares earned during the
Performance Period, depending upon the extent to which the applicable
performance objectives have been achieved. After the grant of a Performance Unit
or Share, the Committee, in its sole discretion, may reduce or waive any
performance objectives for Award; provided that Performance Periods of Awards
granted to Section 16 Persons shall not be less than six (6) months (or such
shorter period as may be permissible while maintaining compliance with Rule
16b-3).

8.5 Form and Timing of Payment. Payment of earned Performance Units or
Performance Shares shall be made as soon as practicable after the expiration of
the applicable Performance Period. The Committee, in its sole discretion, may
pay earned such Awards in cash, Shares or a combination thereof.

8.6 Cancellation. On the date set forth in the Award Agreement, all unearned or
unvested Performance Units or Performance Shares shall be forfeited to the
Company, and again shall be available for grant under the Plan.

 

9. Nonemployee Directors



--------------------------------------------------------------------------------

9.1 Granting of Options. If any class of equity securities of the Company is
registered under section 12 of the 1934 Act, on the first trading day of each
fiscal quarter of the Company, each Nonemployee Director will automatically
receive under the Plan a Nonqualified Stock Option to purchase 3,750 Shares.
Future automatic grants will cease and be suspended at any time that there are
not sufficient Shares available under the Plan. Grants of Options under this
Section 9 shall supersede and replace the automatic grant of options under the
Company’s 1994 Stock Option Plan.

9.2 Terms of Options.

9.2.1 Option Agreement. Each Option granted pursuant to this Section 9 shall be
evidenced by a written stock option agreement which shall be executed by the
Participant and the Company.

9.2.2 Exercise Price. The Exercise Price for the Shares subject to each Option
granted pursuant to this Section 9 shall be 100% of the Fair Market Value of
such Shares on the Grant Date.

9.2.3 Exercisability. Each Option granted pursuant to this Section 9 shall
become exercisable in full one year after the date the Option is granted. If a
Nonemployee Director incurs a Termination of Service for a reason other than
Retirement, death or Disability, his or her Options which are not exercisable on
the date of such Termination shall never become exercisable. If the Termination
of Service is on account of Retirement, death or Disability, the Option shall
become exercisable in full on the date of the Termination of Service.

9.2.4 Expiration of Options. Each Option shall terminate upon the first to occur
of the following events:

(a) The expiration of ten (10) years from the Grant Date; or

(b) The expiration of three (3) months from the date of the Participant’s
Termination of Service for a reason other than death, Disability or Retirement;
or

(c) The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of Disability or Retirement.

9.2.5 Death of Director. Notwithstanding Section 9.2.4, if a Director dies prior
to the expiration of his or her options in accordance with Section 9.2.4, his or
her options shall terminate one (1) year after the date of his or her death.

9.2.6 Special Rule for Retirement. Notwithstanding the provisions of
Section 9.2.4, if the exercisability of an Option is accelerated under
Section 9.2.3 on account of the Participant’s Retirement, such Option shall
terminate upon the first to occur of: (a) The expiration of ten (10) years from
the date the Option was granted; or (b) the expiration of one year from the date
of the Participant’s death.

9.2.7 Not Incentive Stock Options. Options granted pursuant to this Section 9
shall not be designated as Incentive Stock Options.

9.2.8 Other Terms. All provisions of the Plan not inconsistent with this
Section 9 shall apply to Options granted to Nonemployee Directors; provided,
however, that Section 5.2 (relating to the Committee’s discretion to set the
terms and conditions of Options) shall be inapplicable with respect to
Nonemployee Directors.

9.3 Elections by Nonemployee Directors. Pursuant to such procedures as the Board
(in its discretion) may adopt from time to time, each Nonemployee Director may
elect to forego receipt of all or a portion of committee fees and meeting fees
otherwise due to the Nonemployee Director in exchange for Shares. The number of
Shares received by any Nonemployee Director shall equal the amount of foregone
compensation divided by the Fair Market Value of a Share on the date that the
compensation otherwise would have been paid to the Nonemployee Director, rounded
up to the nearest whole number of Shares.



--------------------------------------------------------------------------------

The procedures adopted by the Board for elections under this Section 9.3 shall
be designed to ensure that any such election by a Nonemployee Director will not
disqualify him or her as a “non-employee director” under Rule 16b-3.

 

10. Section 162(m) Deduction Qualification

10.1 Awards for Covered Officers. Any other provision of the Plan
notwithstanding, all Awards to Covered Officers shall be made in a manner that
allows for the full deductibility of the Award by the Company or its
Subsidiaries under Section 162(m) of the Code. All Awards for Covered Officers
shall comply with the provisions of this of this Section 10.

10.2 Designation of Covered Officers. For each Performance Period, the Committee
will designate which Participants are Covered Officers prior to the completion
of 25% of the Performance Period (or such earlier or later date as is permitted
or required by Section 162(m)).

10.3 Establishment of Performance Goals and Awards for Covered Officers. Prior
to the completion of 25% of a Performance Period (or such earlier or later date
as is permitted or required by Section 162(m)), the Committee shall in its sole
discretion, for each such Performance Period: (a) determine and establish in
writing one or more Performance Goals applicable to the Performance Period for
each Covered Officer; and (b) either (i) assign each Covered Officer a target
Award expressed as a fixed number of Shares or a whole dollar amount or
(ii) establish a payout table or formula for purposes of determining the Award
payable to each Covered Officer. Each payout table or formula: (a) shall be in
writing; (b) shall be based on a comparison of actual performance to the
Performance Goals; (c) may include a “floor” which is the level of achievement
of the Performance Goal in which payout begins; and (d) shall provide for an
actual Award equal to or less than the Covered Officer’s target Award, depending
on the extent to which actual performance approached or reached the Performance
Goal. Such preestablished Performance Goals and Awards must state, in terms of
an objective formula or standard, the method for computing the amount of the
Award payable to each Covered Officer if the Performance Goal is met. A formula
or standard is objective if a third party having knowledge of the relevant
performance results could calculate the amount to be paid to the Covered
Officer. The Committee may establish any number of Performance Periods,
Performance Goals and Awards for any Covered Officer running concurrently, in
whole or in part, provided, that in so doing the Committee does not jeopardize
the Company’s deduction for such Awards under Section 162(m) of the Code. The
Committee may select different Performance Goals and Awards for different
Covered Officers.

10.4 Certification of Achievement of Performance Goals and Amount of Awards.
After the end of each Performance Period, or such earlier date if the
Performance Goals are achieved, the Committee shall certify in writing, prior to
the unconditional payment of any Award, that the Performance Goals for the
Performance Period and all other material terms of the Plan were satisfied and
to what extent they were satisfied. The Committee shall determine the actual
Award for each Covered Officer based on the payout table/formula established in
section 10.3, as the case may be. Extraordinary Events shall either be excluded
or included in determining the extent to which the corresponding Performance
Goal has been achieved, whichever will produce the higher Award, provided,
however, notwithstanding the attainment of specified Performance Goals, the
Committee has the discretion to reduce or eliminate an Award that would
otherwise be paid to any Participant, including any Covered Officer, based on
the Committee’s evaluation of Extraordinary Events or other factors. Without
limiting the manner of computing Awards set forth in the preceding sentence,
with respect to Covered Officers, the Committee may not under any circumstances
increase the amount of an Award.

10.5 Maximum Award. Any other provision of the Plan notwithstanding, the maximum
aggregate Awards payable to any Participant under the Plan for any Performance
Period shall not exceed One Million (1,000,000) Shares, which maximum number of
Shares shall be adjusted pursuant to Section 4.3.

 

11. Miscellaneous



--------------------------------------------------------------------------------

11.1 Forfeiture. Notwithstanding anything in the Plan or in any Award Agreement
to the contrary, in the event of a breach of conduct by a Participant or former
Participant (including, without limitation, any conduct prejudicial to or in
conflict with the Company or an Affiliate), or any activity of a Participant or
former Participant in competition with any of the businesses of the Company or
an Affiliate, the Committee may (a) cancel any outstanding Award granted to the
Participant, in whole or in part, whether or not vested, and/or (b) if such
conduct or activity occurs within one year following the exercise or payment of
an Award, require the former Participant to repay the Company any gain realized
or payment received upon the exercise or payment of such Award (with such gain
or repayment valued as of the date of exercise or payment). Such cancellation or
repayment obligation shall be effective as of the date specified by the
Committee. Any repayment obligation may be satisfied in Common Stock or cash or
a combination thereof (based upon the Fair Market Value of Common Stock on the
day prior to the date of payment), and the Committee may provide for an offset
to any future payments owed by the Company or Affiliate to such person if
necessary to satisfy the repayment obligation. The determination of whether any
Participant or or former Participant has engaged in a breach of conduct or any
activity in competition with any of the businesses of the Company or an
Affiliate shall be determined by the Committee in good faith and in its sole
discretion.

11.2 No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at-will basis
only.

11.3 Participation. No Employee or Consultant shall have the right to be
selected to receive an Award under this Plan, or, having been so selected, to be
selected to receive a future Award.

11.4 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement, and (b) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Certificate of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

11.5 Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

11.6 Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator or executor of the
Participant’s estate.

11.7 Nontransferability of Awards; Unfunded Plan. No Award granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will, by the laws of descent and distribution, or to
the limited extent provided in Section 11.5. All rights with respect to an Award
granted to a Participant shall be available during his or her lifetime only to
the Participant.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Participant may transfer a Nonqualified Stock
Option either (a) to members of his or her immediate family (as defined in Rule
16a-1 promulgated under the 1934 Act), to one or more trusts for the benefit of
such family members, or to partnerships or other entities in which such family
members are the only partners or owners, provided that the Participant does not
receive any consideration for the transfer, or (b) if such transfer is approved
by the Committee. Any Nonqualified Stock Option held by such transferees are
subject to the same terms and conditions that applied to such Nonqualified Stock
Options immediately prior to transfer based on the transferor Participant’s
continuing relationship with the Company. It is intended that the Plan be an
“unfunded” plan for incentive compensation. The Plan does not give a Participant
any interest, lien or claim against any specific asset of the Company. No
Participant or beneficiary shall have any rights under this Plan other than as a
general unsecured creditor of the Company.

11.8 No Rights as Stockholder. Except to the limited extent provided in Sections
7.6 and 7.7, no Participant (nor any beneficiary) shall have any of the rights
or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).

11.9 Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

11.10 Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) having the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company already-owned Shares having
a Fair Market Value equal to the amount required to be withheld. The amount of
the withholding requirement shall be deemed to include any amount which the
Committee determines, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Participant
with respect to the Award on the date that the amount of tax to be withheld is
to be determined. The Fair Market Value of the Shares to be withheld or
delivered shall be determined as of the date that the taxes are required to be
withheld.

11.11 Deferrals. The Committee, in its sole discretion, may permit a Participant
to defer receipt of the payment of cash or the delivery of Shares that would
otherwise be delivered to a Participant under the Plan. Any such deferral
elections shall be subject to such rules and procedures as shall be determined
by the Committee in its sole discretion.

 

12. Amendment, Termination, and Duration

12.1 Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. However, if and to the extent required to maintain the Plan’s
qualification under Rule 16b-3, any such amendment shall be subject to
stockholder approval. In addition, as required by Rule 16b-3, the provisions of
Section 9 regarding the formula for determining the amount, exercise price, and
timing of Nonemployee Director Options shall in no event be amended more than
once every six (6) months, other than to comport with changes in the Code or the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). (ERISA is
inapplicable to the Plan.) The amendment, suspension, or termination of the Plan
shall not, without the consent of the Participant, alter or impair any rights or
obligations under any Award previously granted to such Participant. No Award may
be granted during any period of suspension or after termination of the Plan.

12.2 Duration of the Plan. The Plan shall commence on the date specified herein,
and subject to Section 12.1 (regarding the Board’s right to amend or terminate
the Plan), shall remain in effect



--------------------------------------------------------------------------------

thereafter. However, without further stockholder approval, no Incentive Stock
Option may be granted under the Plan after March 16, 2009.

 

13. Legal Construction

13.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

13.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

13.3 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

13.4 Compliance with Rule 16b-3. Transactions under this Plan with respect to
Section 16 Persons are intended to comply with all applicable conditions of Rule
16b-3. To the extent any provision of the Plan, Award Agreement or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee. Notwithstanding any
contrary provision of the Plan, if the Committee specifically determines that
compliance with Rule 16b-3 no longer is required, all references in the Plan to
Rule 16b-3 shall be null and void.

13.5 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware.

13.6 Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.